DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-5 and 7) in the reply filed on 7/19/2022 is acknowledged.
Claims 8-14, 22, and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-5 and 7 have been examined on the merits.

Priority
The instant application is a national stage entry of PCT/US2018/054928, which claims priority benefit of U.S. Provisional Application No. 62/569871 filed on 10/09/2017, under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/06/2020 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in the IDS have been fully considered.
However, the listing of references in the specification is not a proper IDS (pages 25-28). 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Thus unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the text and illustrations in Figures 1 and 7 are not well-defined/distinct. MPEP § 608.02(l) states “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 5 is objected to because of the following informality: the list of alternative following the phrase “from the group consisting of:” are separated by commas. It is recommended that Applicant either replace the commas with semicolons or simply delete the colon at the end of said phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “the crosslinking” in line 1. There is insufficient antecedent basis for this limitation in the claim because the parent claim does not require that the bioplastic mass is crosslinked. For the purpose of applying prior art, claim 4 is examined as if it depends on claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harlin et al. (Pub. No. US 2013/0236937 A1) in view of Yao et al. (Journal of Agricultural and Food Chemistry 2015, Vol. 63, pages 1773-1787).
According to Harlin et al., algae have been used for the production of lipids and fatty acids for use in fuels, chemicals, soaps, and foods (par. [0003]). Harlin et al. discloses a thermoplastic composition comprising one or more of a covalently modified microbial biomass from an oleaginous microbe and a non-covalently modified biomass from a heterotrophically cultivated microbe (par. [0004]). 
The microbial biomass is prepared by fermentation of a microbe selected from the group consisting of microalgae, oleaginous bacteria, oleaginous yeast, and fungi (par. [0052]). In various embodiments, the microalgae is a species of a genus selected from Chlorella, Parachlorella, Prototheca, or one of the species listed in Table 1 (par. [0052]; Table 1, page 7).
In some embodiments, the microbial biomass is chemically modified by one or more reactions. Example reactions include oxidation, ethylation, esterification, halogenation, amination, or carbamoylation (par. [0062]). The biomass or covalently modified biomass can be further cross-linked or blended with a cross-linking agent and/or inert filler (par. [0069]-[0070], [0081], [0117]). 
In an embodiment, the biomass includes a certain percentage of triglyceride, i.e., the recovery of triglycerides from the biomass is not performed or only partially performed (par. [0100]). The triglyceride-containing biomass can then be compounded with one or more plasticizing materials such as glycerol to produce a thermoplastic material (par. [0101], [0104]). In addition, it can be further blended with thermoplastic polymers like polyethylene (par. [0105]).
The composition of Harlin et al. is comparable to the instant application’s bioplastic mass as explained below:
Regarding claim 1: the thermoplastic composition comprising one or more of a covalently modified microbial biomass from an oleaginous microbe such as microalgae, wherein the microbial biomass contains triglycerides (which are also known as triacylglycerols), is analogous to “A bioplastic mass comprising triacyglycerol-accumulated Chalmydomonas”.
Harlin et al. is different from the claimed invention in that it does not explicitly identify Chlamydomonas as one of the applicable microalgae. 
It is known in the art, however, that Chlamydomonas is an microalgae that produces triacylglycerides. For example, Yao et al. demonstrates that culturing Chlamydomonas reinhardtii yields a biomass having a lipid amount similar to Nannochloropsis and Chlorella – 24.2% (dry weight basis) in which 24.5% corresponds to triacylglycerides (Tables 1-2, page 1775). 
Given that Harlin et al. considers the term “oleaginous” as referring to a cell capable of producing at least 20% lipid by dry cell weight (par. [0031]), a person with ordinary skill in the art before the effective filing date of the claimed invention would have recognized C. reinhardtii as a suitable oleaginous microalgae like Nannochloropsis and Chlorella (identified by Harlin et al. as the microalgae in some embodiments) and would have used it instead of Chlorella as the oleaginous microbe. It can be expected based on Yao et al.’s teachings that the substitution would still result in a thermoplastic composition comprising microbial biomass that contains triglycerides. Obviousness of the instant claim is based on the rationale that simple substitution of one known element for another would obtain predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
Hence, claim 1 is obvious over Harlin et al. in view of Yao et al..
	Regarding claim 2: Harlin et al. and Yao et al.’s modified thermoplastic composition comprising C. reinhardtii can be cross-linked, which meets the limitation “wherein the triacylglycerol-accumulated Chlamydomonas is crosslinked”.
Regarding claim 3: the bioplastic mass of claim 2 is stipulated as “further comprising Chlorella, wherein the triacylglycerol-accumulated Chlamydomonas is crosslinked with Chlorella”.
Harlin et al. teaches that Chlorella is one of the applicable sources of the microbial biomass. Since Yao et al. shows that Chlorella also produces triglycerides but with a fatty acid methyl ester (FAME) composition different from Chlamydomonas (Table 3, page 1777), one with ordinary skill in the art would have added Chlorella to Chlamydomonas with reasonable expectation that the resulting microbial biomass would comprise a mixture of microalgal cells comprising different triglyceride compositions, and that subjecting said mixture to crosslinking would crosslink Chlamydomonas with Chlorella. Combining prior art elements according to known methods to yield predictable results supports the conclusion of obviousness. Id.
	Regarding claim 4: the additional limitation “wherein the crosslinking is performed under heated conditions of about 120[Symbol font/0xB0]C” is determined to be a product-by-process limitation. A product-by-process limitation is considered only insofar as the method of production imparts distinct structural properties to the product. MPEP § 2113 states “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. 
In the instant case, the disclosed thermoplastic composition can be crosslinked, thereby satisfying the structure implied by the recited process (i.e., crosslinked). Furthermore, Harlin et al. teaches crosslinking the biomass or covalently modified biomass via known crosslinking methods in the art such as the one disclosed in US patent 6,765,042 (par. [0117]; This U.S. patent teaches crosslinking being performed typically at a temperature of at least 100[Symbol font/0xB0]C, more preferably between 120 and 180[Symbol font/0xB0]C (lines 13-17, column 4)).
Regarding claim 5: the triglyceride-containing biomass can be combined with one or more plasticizing materials like glycerol, or one or more thermoplastic polymers like polyethylene (par. [0101], [0104]-[0105]). These teachings fulfill “further comprising an additive selected from the group consisting of: ammonium persulfate, hydrogen peroxide, sodium persulfate, polyethylene, glycerol, and a combination thereof”.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harlin et al. (Pub. No. US 2013/0236937 A1) in view of Yao et al. (Journal of Agricultural and Food Chemistry 2015, Vol. 63, pages 1773-1787) and Benning et al. (Pub. No. US 2014/0134685 A1).
The teachings of Harlin et al. and Yao et al. are set forth above and applied herein. Harlin et al. and Yao et al. are found to render claims 1-5 obvious.
The modified thermoplastic composition of Harlin et al. and Yao et al. is similar to the following claim:
Regarding claim 7: Harlin et al. and Yao et al.’s modified thermoplastic composition comprising microbial biomass from C. reinhardtii fulfills the requirement that the Chlamydomonas is the species “Chlamydomonas reinhardtii”.
Neither prior art teaches that “the triacylglycerol-accumulated Chlamydomonas is produced by centrifugation”, which is a product-by-process limitation. Applicant states that centrifugation induces triacylglycerol production in Chlamydomonas strains (page 15, Specification). Accordingly, the recited product-by-process limitation is considered to impart the structural feature of having triacylglycerols.
Benning et al. shows a method of growing C. reinhardtii in Tris-acetate-phosphate (TAP) medium under continuous light at 22[Symbol font/0xB0]C. To induce biosynthesis of triglycerides, Benning et al. teaches collecting the cells by centrifugation, washing the collected cells with nitrogen-depleted TAP twice, and resuspending the washed cells in nitrogen-depleted TAP (par. [0048]). A person with ordinary skill in the art before the effective filing date of the claimed invention would have further altered the modified thermoplastic composition by preparing the microbial biomass of C. reinhardtii in accordance with the disclosed method which involves centrifugation. It can be predicted that combining the teachings of Benning et al. with Harlin et al. and Yao et al. would result in the production of triglycerides by C. reinhardtii. The rationale to support obviousness is that all claimed elements were known in the prior art and these elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Id. 
Thus, claim 7 is obvious over Harlin et al. in view of Yao et al. and Benning et al..

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651